PER CURIAM.
The appellant challenges an order imposing sanctions for his failure to attend a court-ordered independent medical examination. Because the judge was without statutory authority to order the appellant to pay $800 toward the cost of the prepaid examination, we reverse that part of the order.* The order is affirmed in all other respects.
ALLEN and DAVIS, JJ., and SMITH, Senior Judge, concur.

 Section 440.13(5)(d), Florida Statutes (Supp. 1994), is inapplicable to this case as the appellant’s accident occurred prior to its effective date. See Southern Bakeries v. Cooper, 659 So.2d 339 (Fla. 1st DCA 1995).